Citation Nr: 1642327	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  05-02 629	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES
1.  Entitlement to service connection for a psychiatric disorder other than post-traumatic stress disorder (PTSD)  

2.  Entitlement to an initial rating greater than 10 percent for peptic ulcer disease (PUD). 


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from February 1962 to May 1966. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2005, the Veteran testified at a hearing before the undersigned Veterans Law Judge; a transcript of that proceeding has been associated with the claims file.

In November 2010, the Board denied the Veteran's claims for a higher initial rating for PUD effective prior to September 11, 2008, and for service connection for an acquired psychiatric disability, to include PTSD.  The Board also remanded the Veteran's higher initial rating claim for PUD effective from September 11, 2008, to the RO for additional development.  The Veteran, through his attorney at the time and VA's Office of General Counsel, timely filed a Joint Motion for Remand (Joint Motion) of the Board's November 2010 decision with the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court granted the Joint Motion and vacated and remanded the claims denied in the Board's November 2010 decision.  In April 2012, the Board remanded these claims for further evidentiary development consistent with the terms of the 2011 Joint Motion.

Thereafter, the Board denied the Veteran's claims for a higher initial rating for PUD effective prior to September 11, 2008, and for service connection for an acquired psychiatric disability, to include PTSD in a January 2013 decision.  Again, the Veteran, through his attorney at the time and VA's Office of General Counsel, filed a Joint Motion of the Board's January 2013 decision with the Court.  In February 2014, the Court granted the Joint Motion and vacated and remanded the Board's January 2013 decision.

Following a September 2014 remand to schedule the Veteran for another hearing before a Veterans Law Judge, and his failure, without good cause, to report to the hearing, a December 2015 Board decision denied the Veteran's claim for service connection for PTSD, and remanded the claim for service connection for a psychiatric disorder other than PTSD and the claim for an increased rating for PUD.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a conclusion that the Veteran has a psychiatric disorder other than PTSD as a result of an in-service event, symptomatology, or pathology.  

2.  During the entire rating period on appeal, there have not been two or there episodes of severe symptoms of PUD averaging 10 days in duration or continuous moderate manifestations of PUD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder other than PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for an initial rating in excess of 10 percent for PUD are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114 Diagnostic Code (DC) 7305 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

With respect to the matters herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board with respect to the claims adjudicated below.    

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

A.  Service Connection for a Psychiatric Disorder other than PTSD

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Summarizing the pertinent evidence with the above criteria in mind, the service treatment reports (STRs) indicate that the Veteran was evaluated for psychiatric symptoms to include depression and was consequently given an impression of depressive reaction and psychosomatic gastrointestinal disturbance.  Upon the April 1966 separation examination, it was observed that the Veteran's psychiatric condition was normal. 

In November 1997, after service, the Veteran filed an initial claim for service connection for heart and stomach disabilities, but not a psychiatric disability,.  Thereafter, the Veteran filed a claim In March 2001 for service connection for a psychiatric disability-which he characterized as a "nervous condition."  The Veteran's post service medical records dated from 2002 show confirmed diagnoses of several psychiatric disabilities, to include dementia disorder, depression disorder, anxiety disorder NOS, and alcohol abuse disorder.  The Veteran also experienced transient ischemic attacks (TIA) in the 1990s.  

The Veteran underwent several VA psychiatric examinations, to include in March 2003, April 2012, and July 2015.  The March 2003 VA examiner found "no clear relation" between the Veteran's diagnosed anxiety disorder NOS and his military service.  The July 2015 VA examiner noted the Veteran's current diagnoses of dementia disorder, depression disorder, anxiety disorder NOS, and alcohol abuse disorder, and concluded that there is "no clear nexus" between the noted psychiatric diagnoses and the Veteran's military service. 

Finding the March 2003 and July 2015 VA examination reports to be inadequate because the VA examiners did not apply the correct standard of proof-namely; the "at least as likely as not" standard-in rendering the nexus opinions following these examinations, the Board in its December 2015 remand requested an addendum opinion applying the correct standard of proof with respect to the matter of whether a psychiatric disorder was the result of service in order to fulfill the duty to assist.  The requested addendum opinion, completed in December 2015, was that it was less likely than not that any currently diagnosed mental health disability was etiologically related to service.  The rationale and explanation for the opinion was follows: 

The Veteran currently meets criteria for:  Major Neurocognitive Disorder due to Alzheimer; Major Vascular Neurocognitive Disorder; and Unspecified depressive disorder (see most recent VA Psychiatrist Treatment Note dated 11/06/2015).  His alcohol use disorder has been in remission since 2002, and is therefore not a current psychiatric disorder. 

Per review of records (including prior [VA] exams and M[ental] H[ealth] treatment records), [the] [V]eteran's symptoms of neurocognitive disorder began after having TIAs (in approximately 1999), many decades AFTER his military service.  Therefore, his Major Neurocognitive Disorder due to Alzheimer[']s and Major Vascular Neurocognitive Disorder are LESS LIKELY THAN NOT related to his military service.  

As for the question about his current diagnosis of Unspecified Depressive Disorder, it appears that this disorder is also LESS LIKELY THAN NOT related to his military service.  The [V]eteran[']s April 1966 separation examination noted that his psychiatric condition was normal.  He did have one STR with the impression "depressive reaction and psychosomatic gastrointestinal disturbance."  The symptoms noted (e.g. diarrhea, constipation) are physical in nature and are not consistent with a diagnosis of Depression according to the DSM-5 [Diagnostic and Statistical Manual of Mental Disorders, 5th edition, of the American Psychiatric Association].  Furthermore, all treatment records that mention his depression link his depressed mood to financial and relationship problems (see Psychiatry notes dated 3/28/2003 and 11/20/2006).  No records reviewed mention a link between his depressed mood and his military service.  Furthermore, the [August] 2012 [VA] exam documents:  "The Veteran also meets criteria for Depressive Disorder NOS, which involves occasional low mood and occasional irritability.  It is at least as likely as not that these symptoms are NOT attributable to his military service, as they began many decades later, and appear to be in response to psychosocial stressors and adjustment to his impairments relating to dementia."  

There is no medical opinion or evidence supporting a conclusion that there is a relationship between a current acquired psychiatric disorder other than PTSD, and service, and the undersigned finds the negative VA opinions, particularly that rendered in December 2015, to be definitive with respect to this matter.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

While the undersigned has considered the statements from the Veteran, to include his testimony at the September 2005 hearing before the undersigned, asserting a relationship between service and an acquired psychiatric disability other than PTSD, weighing against the Veteran's credibility in this regard is the fact that in his original application for service connection filed in November 1997, he did not refer to having a psychiatric disability that was the result of service.  Such silence in this initial application, when the Veteran otherwise is affirmatively speaking, renders any current assertions by the Veteran linking a psychiatric disability to service, to include on the basis of continuous symptoms, of suspect reliability.  Also weighing against the Veteran's credibility is the fact that treatment for an acquired psychiatric disability was not shown until the early 2000s, over 30 years after service, and it was not until that time that the Veteran filed a claim for service connection for a psychiatric disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Aside from any credibility issues, to whatever extent the assertions of the Veteran (to include through his representative) are advanced in an attempt to establish that a psychiatric disorder other than PTSD is related to service, such attempts must fail.  Matters relating to the medical etiology of a disability are questions within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011)), here, the specific matter as to the whether the Veteran has a psychiatric disability that is related to service is a complex matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  

In light of the above and in sum, the Board finds that service connection for a psychiatric disability other than PTSD is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most probative evidence is against the Veteran's claims of entitlement to service connection for a psychiatric disability other than PTSD.  As such, that doctrine is not applicable, and this claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Increased rating for PUD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's PUD is rated under DC 7305 [duodenal ulcer].  Under DC 7305, a 60 percent rating is assigned for severe disability, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  A 40 percent rating is assigned for a moderately severe disability, which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 20 percent rating is assigned for moderate disability, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 10 percent rating is warranted for mild disability, with brief episodes of recurring symptoms once or twice yearly.   

Further guidance in the evaluation of gastrointestinal disorders is provided in the rating schedule.  In particular, 38 C.F.R. § 4.112 highlights the importance of weight loss in the evaluation of the impairment resulting from gastrointestinal disorders.  For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.

The Veteran contends that he is entitled to an initial evaluation in excess of 10 percent for PUD because the rating does not reflect his need for dietary modifications nor his symptoms, to include nausea and vomiting episodes that occur three to four times per year where each attack lasts up to four days.  See September 2005 Hearing Transcript.  He also alleges that his service-connected PUD has resulted in symptoms such as swelling of the feet and ankles, loss of memory, high white blood cell count, and colon polyps.  See July 2001 Veteran's Statement. 

Summarizing the pertinent evidence with the above criteria and contentions in mind, the STRs reflect treatment for ulcerative colitis and PUD.  Gastrointestinal (GI) symptoms during service included alternating diarrhea and constipation and a burning pain in the abdomen.  The Veteran weighed 125 pounds at separation from service.  

After service, the clinical evidence reflects an assessment of hypertrophic duodenitis in 1992.  The Veteran was evaluated for chest pain symptoms in 1994, with a GI evaluation noting the Veteran's history of esophagitis and GERD.  The Veteran described occasional nausea and vomiting when drinking too much.  An esophagogastroduodenoscopy (EGD) demonstrated non-erosive gastritis.  In March 1996, the Veteran was evaluated for heme positive stool with diarrhea.  A March 1997 colonoscopy resulted in a diagnosis of diverticulitis.

The Veteran was hospitalized in October 1997 to investigate his complaint of chest pain.  At that time, the Veteran described a history of GERD usually well-controlled with Prilosec.  He had a recurrence of epigastric pain with nausea after discontinuing his medications due to loss of a job.  An extensive cardiovascular and GI evaluation resulted in discharge diagnoses of unstable angina status post cardiac catheterization, erosive ulcerative duodenitis, and erosive gastritis.  The Veteran was clinically described as well-nourished and well-developed.

A January 1998 VA examination report included the Veteran's description of episodes of break-through stomach pain "every now and then."  He reported that he watched his diet, and avoided hot, greasy, or spicy foods.  He weighed 163 pounds. The examiner provided a diagnosis of duodenal ulcer, peptic ulcer syndrome, under good control with medication and diet.

The Veteran was hospitalized at a VA medical facility in December 2000 due to a history of emesis with "coffee grounds" after drinking 5-6 beers.  He reported emesis and dysphagia to liquids.  A nasogastric (NG) tube demonstrated coffee ground material.  An endoscopy was interpreted as showing severe exudative esophagitis, gastritis, and possible portal gastropathy with linear ulcers likely secondary to NG tube trauma, and duodenitis with edema and erythema.  A biopsy demonstrated Helicobacter pylori gastritis.  An abdominal ultrasound showed findings compatible with fatty infiltration of the liver, a right renal stone, and a lesion of the right lobe of the liver probably representing a hemangioma.  

An April 2001 VA endoscopy revealed diverticulitis, internal hemorrhoids, and a small polyp.  The Veteran was admitted to a VA hospital in September 2001 due to alcohol abuse, dehydration, and abdominal pain.  There was a question of pancreatitis, but subsequent work-up indicated a normal pancreas. 

An April 2002 VA gastroenterology consultation included the Veteran's report of diarrhea which was not always a problem.  He admitted to eating a lot of fruit and raisins every day.  The examiner provided an impression of questionable dietary diarrhea and questionable chronic pancreatitis with a normal magnetic resonance cholangiopancreatography) study.  A September 2002 VA gastroenterology consultation included the Veteran's report of episodes of diarrhea with sharp, knife-like pain of both sides of the lower back, which may at times radiate to the right lower quadrant.  The examiner provided an impression of diarrhea with no evidence of chronic pancreatitis. The Veteran was prescribed Depends undergarments.

A January 2003 VA examination reflected a diagnosis of stable PUD.  The Veteran again at that time reported that he has to avoid spicy and greasy foods because they gave him stomach pain.  Occasional vomiting and frequent diarrhea were described, and the Veteran specified that he had had abdominal cramps almost every day and nausea and vomiting once a week.  The examiner noted that the Veteran had recently tested positive for Helicobacter pylori.  The examiner stated that the Veteran's diarrhea could be due to his diet or chronic pancreatitis, and rendering the diagnoses, he stated that it was "less likely than not" that the Veteran's diarrhea was the same as reported during military service.  

August 2003 VA hospitalization, not related to his service-connected GI disability, indicated the Veteran weighed 193 pounds and the ideal weight for his height was calculated as 148 pounds.  The Veteran denied nausea or vomiting.  

The Veteran was admitted to a VA hospital in May 2005 due to chest pain.  A nutrition assessment indicated that the Veteran weighed 188.8 pounds.  The Veteran reporting having a good appetite.  His laboratory work was suggestive of anemia. His nutritional status was described as mildly compromised.  He was discharged with a prescription of Viokase due to chronic pancreatitis.  A primary consultation later that month attributed the Veteran's report of chronic diarrhea as either viral/bacterial infectious diarrhea, c.diff diarrhea versus malabsorptive diarrhea secondary to chronic pancreatitis.  A July 2005 geropsychiatry consultation noted that the Veteran was intentionally trying to lose weight.  An August 2005 colonoscopy was interpreted as showing diverticulitis.  It was indicated that there were no findings to explain the Veteran's diarrhea other than a history of chronic pancreatitis with malabsorption as a potential etiology.

In June 2007, the Veteran was evaluated for complaints of abdominal pain with diarrhea.  One examiner commented that the Veteran's abdominal pain was deemed likely due to gastroenteritis and jejunum inflammation found on CT scan.  Another examiner indicated that the abdominal pain may be due to genitourinary obstruction vs. spasm.  A small bowel series x-ray examination was unremarkable.  The differential diagnoses for his diarrhea included c. diff. toxin or viral gastroenteritis. The Veteran's weight had dropped to 183 pounds.  Thereafter, the Veteran had recorded weights of 186 pounds in September 2007, 179 pounds in December 2007, 185 pounds in January 2008, and 186 pounds in March 2008.

A January 2008 VA primary care note attributed the Veteran's lower abdominal cramps to a recently increased dosage of Donepezil.  In August 2008, the Veteran was given a history of abdominal pain with history of PUD/gastritis.  He was restarted on Omeprazole and he weighed 185.7 pounds at that time. 

A September 2008 private treatment record included the Veteran's report of daily stomach upset which was not controlled with Prilosec.  On examination, the Veteran weighed 190 pounds and demonstrated minimal epigastric and right upper quadrant tenderness.  The impressions included GERD and poor memory questionable to CVAs.  The Veteran reported an improvement of stomach symptoms by taking Protonix.  In April 2009, the Veteran reported a worsening of heartburn after misplacing his Prevacid prescription.

The Veteran's private records reveal recorded weights of 189 pounds (October 2008), 178.6 pounds (January 2009), 179.4 pounds (March 2009), 178.6 pounds (April 2009), 177.4 pounds (May 2009), 171.8 pounds (June 2009,) 180 pounds (July 2009), 183.8 pounds (August 2009), 185.4 pounds (September 2009), 187 pounds (October 2009), 179 pounds (December 2009), 186 pounds (March 2010), 189 pounds (April 2010), 190 (May 2010), 189.8 (July 2010), 187 (July 2010), 190 (August 2010), 190 (October 2010), 182 (November 2010), and 185 (November 2010).

The Veteran attended a VA C&P examination in March 2010 to evaluate his service-connected PUD.  The examiner indicated that review of the Veteran's VA clinic records included duodenal ulcer within the diagnostic list which had been mentioned by VA clinicians in passing.  However, it was noted that the Veteran was not on any particular medications for duodenal ulcer.  On questioning, the examiner could not obtain a reliable history from the Veteran and referred the Veteran for a specialist examination.

In November 2010, the Veteran was hospitalized at a private facility due to abdominal pain, nausea, vomiting, diarrhea, hypotension, and dehydration.  He was diagnosed with acute gastroenteritis.  

An April 2011 VA gastroenterology note included the Veteran's report of recently being diagnosed with Chrohn's disease manifested by diarrhea and vomiting.  The Veteran weighed 181.7 pounds.  The examiner provided assessments of irritable bowel disease per history of the Veteran's wife which, if true, was minimally active. The Veteran also had GERD with an EGD demonstrating suspected Barrett's one year previous which was not confirmed by normal biopsy results.  A June 2011 VA clinic visit indicated differential diagnoses of abdominal pain/nausea secondary (2/2) to distended bladder versus medications versus Crohn's disease.  Thereafter, the Veteran participated in VA recreational exercise program.  He weighed 178 pounds in July 2011 and 180 pounds in September 2011.

The Veteran weighed 183 pounds on October 7, 2011, and 179.3 pounds on October 31, 2011.  An October 2011 gastroenterology consultation noted the Veteran's report of episodic abdominal dull cramps, worse with bending or lying on side.  He had a normal appetite and was maintaining his weight. The examiner indicated a putative diagnosis of Crohn's disease from a private physician.  It was also indicated that the Veteran had a diagnosis of PUD with minimal epigastric discomfort on Omeprazole.  A November 2011 VA letter informed the Veteran that his laboratory results were negative for anemia.  VA clinic records reflect recorded weights of 186 pounds in January 2012, and 180.3 lbs. in February 2012.  

The Veteran was afforded and additional VA stomach examination in August 2012 with benefit of review of his claims folder.  On examination, the Veteran weighed 178 pounds.   His abdomen was slightly rounded with mild generalized tenderness to gentle, medium-deep quadrant palpation in all quadrants.  The Veteran described difficulty chewing food which required more frequency drinks of water to prevent sticking.  Following review of the claims folder, the examiner delineated between the peptic ulcer symptoms and nonservice-connected gastrointestinal symptoms as follows:

1.  Peptic ulcer disease.  CFile records show primary diagnosis 1965, in service and a VA Decision l[e]tter dated Apr 7, 2003 awarding service connection for condition.  VA treatment records beginning Apr 1999 include multiple outpatient visits for gastroenterology problems, also hospitalization and endoscopy procedures; none document any recurrent ulcers at any location.  NonVA treatment records (Dr. [S], office, Sep 2008 - Nov 2010; and Barnes Hospitalization ST. Louis, Nov. 2010 for gastr[o]enteritis or undetermined origin) also document no further ulcer disease.  He denies any non VA medications nowadays except for 1-2 Tums tablets daily as needed; currently takes omeprazole 20mg qam for history of ulcer disease, and a [sic] for diagnosis of Barrett's esophagus.  Of note, gastroenterology endoscopies have diagnosed past esophagitis (never with active bleeding or any stricture) and Helicobacter pyelori infection, but consultant's note of Apr 2011 specifically states that esophageal biopsies (last May 2010) have been negative for Barrett's.  He has never had any upper or lower bowel-related surgery.

2.  Gastritis.  Diagnosed first by Dec 2000 procedure here, and attributed to recent heavy alcohol ingestion then, as well as esophagitis and Helicobacter infection, which was treated.  Second documented episode occurred Apr 2010 with brief hospitalization here and May 2010 endoscopy showing antral erosions, with biopsies negative for Helicobacter and also of esophagus negative for Barretts.  Throughtout [sic] recent years he has been maintained on chronic daily omeprazole or similar drug control.

OF NOTE:  Veteran has several other diagnoses unrelated to peptic ulcer disease but which contribute to abdominal symptoms.  These include chrohns colitis (on chronic mesalamine, 1200mg tid); a history of pancreatitis (last known active 2003); lactose intolerance; colon polyps; and prostatism with obstructive symptoms, incontinence and urinary infections.  He denies alcohol abuse in last 10 years. 
I have tried my best to distinguish and exclude those symptoms (lower abdominal cramping, rectal tenesmus, intermittent diarrhea, mild hematochezia (no melena), esophageal dysphagia to solid foods, and bladder urgency with possible spasms and flank pain) from symptoms related to the peptic ulcer disease under current evaluation.

Peptic symptoms nowadays include early satiety with mild upper abdominal discomfort (describes mostly ache or fullness feeling, occasionally burning, but not cramping) if he eats a normal-sized meal so he tries every day to eat 3-4 small meals.  Also mild nausea almost daily, more often with empty stomach than after eating; but brief emesis only 1-2 times/week, never with bile, coffee grounds or red blood seen.  He denies epigastric burning, and has only rare episode this year of retrosternal or upper throat burning (lasting less than 1-2 hours).  He denies nocturnal awakenings from stomach symptoms.  Other than avoiding cow milk, no dietary limitations followed. Denies weight loss.  About 1 or 2 single days/month he has "a bad day with my stomach," describing anorexia, nausea but no worse emesis episodes, also including the lower abdomen cramps but no worsening diarrhea or hematochezia; he says "sits around home" instead of other activities that day. However, he denies bouts lasting more than 1 day, and he denies any urgent medical visits for acutely worse peptic symptoms.  He denies staying in bed or any medically-directed immobility on worse days. (Last hospitalization for acute worse abdominal symptoms, pain and vomiting, was Nov 2010 at Barnes, St. Louis, diagnosed as gastroenteritis with no specific cause or diagnostic testing.

The VA examiner also provided the following opinion:

EXAMINER COMMENTS:  In my medical opinion, [V]eteran's service-connected peptic ulcer disease is not manifested by moderate symptoms with recurring episodes of severe symptoms 2-3 times a year averaging 10 days in duration or with continuous moderate manifestations.

Rationale:  Although [the V]eteran describes episodes at least once a week of nausea with or without vomiting, they are brief and not refractory to his usual daily therapy or requiring addit[ion]al medications.  He also denies exacerbations with severe epigastric pain, as long as he follows his usual dietary and meals pattern.  His "worse days" of abdominal symptoms never last more than 1 day, and none cause impairment of health manifested by anemia, weight loss, bleeding.  I judge his peptic-ulcer-related symptoms to be daily, but overall mild severity on chronic medication.

Based upon the same rationale, the examiner also opined that the Veteran's service-connected peptic ulcer disease is not manifested by moderately severe symptoms which are less than severe but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration or at least 4 times per year, or severe symptoms with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

The Veteran was afforded a VA examination in June 2015 to ensure compliance with the February 2014 Joint Motion directive that the testimony with regard to vomiting episodes at the September 2005 Board hearing transcript be considered; in particular, to determine whether such referenced symptoms constituted "moderate" or "severe" impairment due to the service connected PUD so as to warrant increased compensation under DC 7305, or whether these symptoms were the result of other diagnosed gastrointestinal disorders for which service connection had not been established.  Such an opinion was obtained in June 2015, with the examiner finding that the Veteran's symptoms of vomiting and nausea were not due to the service-connected PUD, but from esophagitis and gastritis.  The VA examiner further ruled out pancreatitis and Chrohn's disease as the source of these symptoms of vomiting and nausea. 

Notwithstanding the above opinion, the December 2015 remand found that that an addendum opinion was needed to address the relationship, if any, between the Veteran's service-connected PUD and any other gastrointestinal disability, such as esophagitis and Helicobacter infection, so as to warrant service connection for any such disability on a secondary basis, thereby warranting additional compensation for gastrointestinal symptoms caused y any gastrointestinal disability for which secondary service connection was found to be warranted.  The requested addendum opinion, completed in December 2015, was that it was less likely than not that any additional gastrointestinal disability was caused or aggravated by PUD.  The rationale for the opinion was as follows: 

1.  Dec 2000 diagnosed/treated conditions at [] ST. Louis VAMC:  esophageal ulcer (with actual blood vomiting then), helicobacter pyelori gastritis, and duodenitis (without duodenal ulcer) all occurred many years after the S[ervice C[onnected] duodenal peptic ulcer disease (1964), and the 2000 hospital records then indicate these conditions were associated with worse/acute alcohol ingestion [], which is a frequent and well-documented cause for all these conditions (as is the Helicobacter infection [], which was treated with appropriate  antibiotics); but, restating again, no duodenal ulcer was diagnosed.  [The] [e]sophagus and stomach are anatomically separate from the duodenum (the duodenal mucosal lining is also more vulnerable to acid pH injury than the other sites).  Helicobacter infection is one of those risk factors for duodenal ulcer disease, but not vice-versa.  Reference for all these [determinations]:  On-Line "Up To Date" medical database, article in Jun 2015 "Peptic Ulcer Disease: Diagnosis and Clinical Manifestations."  

2.  [During] Sep 2001 hospitalization [at] [a] VA [facility], vomiting [at] first [was attributed to] gastroenteritis, then as alcoholic pancreatitis; again associated with active alcohol ingestion; no evidence of bleeding or ulcer at that time.  Alcohol abuse is a well-recognized cause of pancreatitis; duodenal ulcer is not associated with pancreatitis. 

3.  Gastroenteritis ([manifested as] nausea, vomiting, chest pain) [during] brief hospitalization/treatment [in] May 2005 [at a] VA [facility]; [the] etiology [of gastroenteritis was] then stated to be possible early recurrent pancreatitis ([three were] negative tests for any cardiac-caused chest pain; and treatment was continued on chronic omeprazole and ranitidine therapy). Gastroenteritis has myriad acute irritant and infectious causes, and is not causally related to [the] duodenal ulcer condition.  

4.  GERD and gastritis [were] both diagnosed [in] May 2010 at [a] VA [facility], but with negative (normal) biopsy done also then of [the] duodenum, and no evidence of recurrent  Helicobacter infection; specifically, no duodenitis or duodenal ulcer was found.  

Restating again:  gastritis/gastroenteritis has myriad acute irritant[s] (including alcohol, NSAID) and infectious causes, and is not causally related to [the] duodenal ulcer condition.  GERD (and associated Esophagitis, Esophageal Ulcer conditions) is related usually to upper GI sphincter dysfunction with acid and/or bile reflux into [the] esophagus; sometimes secondary to medications (NSAIDS or antipsychotics/antidepressants); rarely due to  esophageal cancer, stricture scarring, primary dysmotility disorder of esophagus or of gastric emptying, Crohn's disease.  VA treatment records show continuing chronic various psychotic meds []; and last NSAID was prescribed [in] 2004; apparently no active alcohol abuse for [approximately the] last 10 years.  Reference for GERD [determination]:  On-Line "Up To Date" medical database, article in Apr 2015, "Medical Management of GERD in Adults".  

5.  Gastritis [was] diagnosed again [in] Nov 2010 (at Barnes Hosp, St. Louis) to have been from non-specified cause; but also not related to duodenal ulcer disease, for same reason stated above.  

6.  Apr 2011, VA Gastroenterology visit report[] [reflects] a new diagnosis of Crohn's disease (symptoms described then of chronic diarrhea, abdominal pain); negative for any evidence of rare upper GI involvement that could mimic or cause duodenal ulcer condition.

VA outpatient treatment reports dated through November 2015-to include a July 1, 2015, VA clinical report (contained in the Virtual VA file) indicating the Veteran weighed 179 pounds and a November 6, 2015, VA clinical report noting that the Veteran weighed 174 pounds-continued to reflect measurements well above his ideal weight.  VA outpatient treatment reports dated through a March 4, 2015, VA geriatric medicine report reflecting abdominal cramping describes continuing treatment for GI symptoms.  

Applying the criteria to the facts and contentions summarized above, the Board finds that the criteria for an initial schedular rating greater than 10 percent for service-connected PUD have not been met for any time during the appeal period (from March 30, 2001).  In this respect, the credible lay and medical evidence reflects that the Veteran's service-connected PUD has been manifested by symptoms of early satiety with mild upper abdominal discomfort, brief emesis, epigastric burning and anorexia which have not resulted in moderate ulcer disease with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, continuous moderate manifestations, anemia, or weight loss.

As reflected above, the Veteran has a complicated history of multiple gastrointestinal disorders in addition to PUD, to include duodenitis, colitis, gastritis, diverticulitis, possible portal gastropathy, internal hemorrhoids, colon polyps, pancreatitis, malabsorption syndrome due to pancreatitis, lactose intolerance, functional disorder, medication intolerance, and a history of Helicobacter pylori infection.  However, the Veteran has been service-connected for PUD, but no other gastrointestinal disorder.  This fact notwithstanding, VA regulations recognize that diseases of the digestive system, while differing in the site of pathology, produce a common disability picture in terms of symptomatology. 38 C.F.R. § 4.113.  Moreover, the Board also is also cognizant of Mittleider v. West, 11 Vet. App. 181 (1998), holding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.

In this case, the Board obtained an August 2012 VA opinion to delineate, to the extent medically possible, the symptomatology related to service-connected PUD as opposed to the other diagnosed nonservice-connected conditions, and the August 2012 VA examiner specifically attributed the Veteran's symptoms of early satiety with mild upper abdominal discomfort, brief emesis, epigastric burning, and anorexia to the service-connected PUD.  The August 2012 VA examiner also specifically found that symptoms of lower abdominal cramping, rectal tenesmus, intermittent diarrhea, mild hematochezia, esophageal dysphagia to solid foods, and bladder urgency with possible spasms and flank pain were due to nonservice-connected diagnoses of Chrohn's colitis, pancreatitis, lactose intolerance, colon polyps and prostatism with obstructive symptoms, incontinence and urinary infections.  The June 2015 addendum opinion attributed the complaints of vomiting and nausea at the hearing before the undersigned to the non service connected esophagitis and gastritis, and the December 2015 addendum opinion found that it was less likely than not that any additional gastrointestinal disability was caused or aggravated by PUD.  

At the outset, the Board finds that the August 2012, June 2015, and December 2015 opinions-each rendered by the same VA physician-were thoughtful and well-reasoned and were based upon an extensive review of the Veteran's entire treatment history as well as the physician's own medical expertise.  The opinions are also consistent with the evidentiary record, as extensively reported above.  For example, none of the clinical records attribute the Veteran's diarrhea symptoms (which are a primary complaint) to the service-connected PUD.  Rather, various assessments have attributed the diarrhea to dietary considerations or medications (VA gastroenterology consultations dated April 2002, July 2003 and January 2004 and VA geropsychiatry consultation dated July 2005) or to chronic pancreatitis with malabsorption (VA C&P examination dated January 2003 and VA clinic record dated November 2003).  

On the other hand, the only opinion of record which attributes all of the currently manifested gastrointestinal symptoms to service-connected origin consists of the Veteran's own personal self-diagnosis and opinion.  The Veteran is clearly competent to describe all of his currently manifested gastrointestinal symptoms. However, the Board places significantly greater probative weight to the VA physician who rendered the August 2012, June 2015, and December 2015 opinions, who possess greater training and expertise than the Veteran in determining the current causes of the Veteran's gastrointestinal symptoms. 

On this record, the Board concludes that the Veteran's PUD symptoms include early satiety with mild upper abdominal discomfort, brief emesis, epigastric burning and anorexia.  The Board may not consider, however, any gastrointestinal symptoms such as lower abdominal cramping, rectal tenesmus, nausea, intermittent diarrhea, mild hematochezia, esophageal dysphagia to solid foods, and bladder urgency with possible spasms and flank pain in this adjudication.

Overall, the Board finds that the Veteran has not described, and the evidence does not reflect, moderate ulcer disease with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or continuous moderate manifestations so as to warrant an increased rating of 20 percent under the criteria codified at DC 7305.  As support for this conclusion, the Board notes the August 2012 conclusion by the VA physician specifically finding that the Veteran's description of disability did not rise to this level of disability.

The Board further finds no evidence of anemia caused by service-connected PUD. As noted above, a May 2005 VA admission noted that laboratory work at that time was suggestive for anemia, but the Veteran was not later diagnosed or treated for anemia.  Also as previously noted, a November 2011 VA work-up specifically included a letter sent to the Veteran indicating that he did not have anemia.

The Board next finds no evidence of "minor" or "substantial" weight loss during the appeal period.  In this regard, the post service medical record through November 2015 reflects that the Veteran's weight has consistently above his ideal weight of 148 pounds.  Thus, the Veteran has not experienced a "minor" or "substantial" weight loss from the "baseline" weight before the onset of PUD.

The Veteran has argued that his service-connected PUD results in symptoms such as swelling in the feet, memory loss, a high white blood cell count and colon polyps.  This opinion holds no probative value as the Veteran does not possess the requisite medical training, expertise, or credentials needed to render such a complicated diagnosis.  See 38 C.F.R. § 3.159 (a)(2); Jones, Jandreau, supra.  To the extent that the Veteran's opinion holds any probative value, it is greatly outweighed by the opinions from the VA physician as he has greater expertise in this subject matter.

Additionally, the Veteran has testified that his PUD is responsible for his multiple hospital admissions.  The record reflects hospitalizations for chest pain symptoms and gastritis (1994), unstable angina, duodenitis and gastritis (October 1997), Helicobacter pylori gastritis (December 2000), chest pain of non-cardiac origin (March 2001), alcohol abuse, dehydration and abdominal pain (September 2001), chest pain and chronic pancreatitis (May 2005), diarrhea (reportedly in 2006), chest pain of likely musculoskeletal origin (February 2007), and acute gastroenteritis (November 2010).  His perceptions that these admissions represent a manifestation of PUD are not supported by the diagnoses recorded at those hospitalizations, or the VA physician who delineated between the service-connected versus nonservice-connected gastrointestinal symptoms as set forth above.  

In short and based on the analysis above, the Board finds that a schedular rating in excess of 10 percent for the service connected PUD, to include on the basis of a staged rating, is not warranted. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PUD with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his PUD, the Board finds that the symptoms of this disability are fully addressed by the rating criteria under which this disability is rated.  The impairment associated with the Veteran's PUD is fully addressed by the rating criteria, as a wide range of manifestations are contemplated by DC 7305.  .  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability addressed above, and that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F3.d 1362   (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual Unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of Unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, there is no reliable evidence of record that the Veteran's service-connected PUD, by itself, has rendered him unemployable.  Therefore, a claim for a TDIU is not raised and need not be further addressed.

In sum, the Board finds that the preponderance of the evidence is against the assignment of an initial evaluation in excess of 10 percent for PUD at any time during the appeal period; as such, the benefit of the doubt doctrine is not applicable with respect to such matter, and a rating in excess of 10 percent for PUD must be denied.  Gilbert, supra; 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

ORDER

Service connection for a psychiatric disorder other than PTSD is denied.   

An initial rating greater than 10 percent for PUD is denied.   



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


